
	

113 HR 4421 IH: MotorCities National Heritage Area Extension Act
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4421
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2014
			Mr. Dingell introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To extend the authorization for the Automobile National Heritage Area in Michigan.
	
	
		1.Automobile National Heritage Area Authorization extended
			(a)Short titleThis Act may be cited as the MotorCities National Heritage Area Extension Act.
			(b)AuthorizationSection 109 of the Automobile National Heritage Area Act (16 U.S.C. 461 note; Public Law 105–355)
			 is amended by striking September 30, 2014 and inserting September 30, 2030.
			
